In an adoption proceeding pursuant to Domestic Relations Law article 7 and a related visitation proceeding pursuant to Family Court Act article 6, the biological mother appeals from an order of the Family Court, Kings County (Turbow, J.), dated July 2, 2008, which, after a hearing, determined that her consent to the adoption was not required since she had abandoned the subject child, denied her petition for visitation, and stayed enforcement of the order until July 31, 2008. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeal from so much of the order as stayed the enforcement of the order until July 31, 2008, is dismissed as academic; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of James Anthony C., 50 AD3d 1032 [2008]; Matter of Desy Lee M., 44 AD3d 1046 [2007]). Rivera, J.P., Eng, Chambers and Hall, JJ., concur.